Citation Nr: 0912644	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a right knee injury.

2.  Entitlement to service connection for a right hip 
disability. 

3.  Entitlement to service connection for a right hand and 
finger disability.

4.  Entitlement to service connection for right scapula 
snapping.

5.  Entitlement to service connection for a posterior tibial 
tendon disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thoracolumbar scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) Waco, Texas.

The record reflects that the Veteran requested a Travel Board 
hearing before a Veterans Law Judge but that he subsequently 
cancelled the hearing request.

The issues of a rating in excess of 10 percent for post-
operative residuals of a right knee injury and entitlement to 
service connection for a right hip disability, a right hand 
and finger disability, right scapula snapping and a posterior 
tibial disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO denied service 
connection for thoracolumbar scoliosis.

2.  Evidence added to the record since the February 1995 
rating decision concerning the Veteran's claim for 
thoracolumbar scoliosis does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A rating decision in February 1995 which denied 
entitlement to service connection for thoracolumbar scoliosis 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since the February 1995 
decision is not new and material, and the claim of 
entitlement to service connection for thoracolumbar scoliosis 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Complete VCAA-compliant notice was sent in July 2004 and 
March 2006 and the claim was readjudicated in a March 2007 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Furthermore, the specific 
evidence needed to reopen claims, as is now required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006), was provided in the July 
2004 letter to the Veteran.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  

VCAA also requires VA to assist the claimant by providing a 
medical examination when such is necessary to make a decision 
on the claim.  Solicitation of a medical opinion is not 
required in a claim to reopen until new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

New and Material Evidence

The Veteran's claim of service connection for thoracolumbar 
scoliosis was denied by a February 1995 rating decision.  As 
there was no timely appeal, the RO's February 1995 denial of 
service connection is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the Veteran in August 
2002.  This time the Veteran contends that his back disorder 
is secondary to his service-connected right knee disorder.  
In this regard, the Board notes that the Veteran's recent 
contention that his back disorder is secondary to his 
service-connected right knee disorder does not constitute a 
new claim distinct from a pending claim for direct service 
connection, but rather is an inextricably intertwined basis 
of claim.  See Ashford v. Brown, 10 Vet. App. 120, 123-25 
(1997).  Consequently, new and material evidence is still 
required before any merits adjudication of a claim for 
thoracolumbar scoliosis may be undertaken.  VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 1995 RO decision, the Veteran's 
service records reflected a diagnosis and treatment for 
scoliosis of the lumbar and thoracic spine.  The RO denied 
service connection on the basis that the veteran had a 
constitutional or developmental abnormality, not a 
disability. 

The additional evidence added to the record since the 
February 1995 RO decision includes VA and private medical 
treatment records, and VA examinations.  

VA and private medical treatment records document ongoing 
treatment and evaluation for the Veteran's scoliosis.

VA examinations of the back in April 2005 and February 2008 
contained competent medical opinions against finding that the 
Veteran's scoliosis was aggravated during service or that it 
was secondary to the service-connected right knee disorder.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence 
that is unfavorable to a claimant is not new and material).  
Therefore, the VA examiners statements cannot be used to 
reopen the claim.  

There is no competent evidence linking a back disorder, to 
include thoracolumbar scoliosis to service.  In addition, 
there is no competent evidence indicating that the veteran's 
back problems were due to something other than a 
constitutional or developmental abnormality.  Absent evidence 
of a nexus between any currently shown back disorder and 
service, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for thoracolumbar scoliosis is not 
reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
thoracolumbar scoliosis is denied.


REMAND

The Veteran is seeking an increased rating for his service-
connected right knee disorder, which is rated as 10 percent 
disabling.  He is also seeking service connection for a right 
hip disability, secondary to his right knee disorder, a right 
hand and finger disability, right scapula snapping and for a 
posterior tibial tendon disability.

With respect to the Veteran's claim for an increased rating 
for his right knee disorder, the Board notes that the Veteran 
was last afforded a physical examination of his right knee on 
VA examination in April 2005.  A February 2008 addendum 
addressed the right knee with respect to other claimed 
disorders; however, a physical examination of the right knee 
was not conducted.  In a July 2008 VA Form 646, it was 
indicated that the Veteran experiences redness, swelling, 
catching and crepitus of the right knee.  The VA is required 
to afford the Veteran a contemporaneous VA examination to 
assess the current severity of his post-operative residuals 
of a right knee.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Thus, on remand, the Veteran must be afforded an 
examination to assess the current severity of his right knee 
disorder.

With respect to the claim for service connection for a right 
hip disability, the Veteran has argued that he has a hip 
disorder that was caused or aggravated by his service-
connected right knee disorder.  

The medical evidence reflects a current diagnosis of a right 
hip strain.  In a February 2008 report, a VA examiner 
concluded that the right hip disorder was not caused or 
worsened by the service-connected right knee disorder.  The 
examiner's opinion was premised, in part, on the finding that 
the Veteran's right knee was stable on examination in 
February 2005.  As such, if increased symptomatology is found 
on current examination of the right knee, it could 
potentially affect the outcome of the Veteran's secondary 
service connection claim for the right hip.  Accordingly, the 
Board concludes that these issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, a definitive medical opinion regarding whether 
there has been a measurable permanent increase of a right hip 
disorder caused by the service-connected cervical spine 
residuals, may also be needed.  

With respect to the claims for service connection for a right 
hand and finger disability, right scapula snapping and for a 
posterior tibial tendon disability, the Board notes that the 
Veteran was not issued a VCAA letter pertaining to these 
claims.  Thus, the Board finds that the RO should inform the 
Veteran of the VCAA and its notification provisions as it 
pertains to these service connection issues.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  The RO should also 
undertake any additional development it deems necessary to 
ensure compliance with the requirements of the VCAA, to 
include the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA 
examination in order to determine the 
current severity of his right knee 
disability and etiology of any right hip 
disability.  The claims folder must be 
made available to the examiner.  All 
necessary tests and studies should be 
accomplished.  The examiner should assess 
current symptomatology related to the 
service-connected right knee, and any 
other disorders associated therewith.  The  
examiner should provide the range of 
motion of the knee in degrees.  The 
examiner should note any objective 
evidence of pain, excess fatigability, 
incoordination, and weakness, and any 
additional disability due to these 
factors. The examiner should discuss, 
separately, the effects on the Veteran's 
daily activities by his service-connected 
right knee disorder.

With regard to the right hip, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected right knee 
disability caused or worsened any right 
hip disability.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the Veteran's 
claim for service connection a right hand 
and finger condition, right scapula 
snapping and for a posterior tibial tendon 
condition.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  After any additional indicated 
development, the issues of entitlement to 
an evaluation in excess of 10 percent for 
post-operative residuals of a right knee 
injury; service connection for a right hip 
disability; service connection for a right 
hand and finger disability; service 
connection for right scapula snapping; and 
service connection for a posterior tibial 
tendon disability, should be 
readjudicated.  If any of the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


